 1 JOSEPH P. WILSON (CA Bar No. 228180)
   RICHARD G. STACK (CA Bar No. 139302)
 2 WILSON TAX LAW GROUP, APLC
   18281 Lemon Drive
 3 Yorba Linda, CA 92886
   Telephone (949) 397-2292
 4 Facsimile (949) 535-2234
   Email: jwilson@wilsontaxlaw.com
 5        rstack@wilsontaxlaw.com

 6 Attorneys for Petitioner,
   WILLIAM A. ZIETZKE
 7

 8
   RICHARD E. ZUCKERMAN
 9 Principal Deputy Assistant Attorney General

10 AMY MATCHISON (CA Bar No. 217022)
   Trial Attorney, Tax Division
11 U.S. Department of Justice
   P.O. Box 683, Ben Franklin Station
12
   Washington, D.C. 20044-0683
13 Email: Amy.T.Matchison@usdoj.gov
          Western.TaxCivil@usdoj.gov
14 Telephone: (202) 307-6422
   Facsimile: (202) 307-0054
15

16 DAVID L. ANDERSON
   United States Attorney
                              th
17 450 Golden Gate Avenue, 11 Floor
   San Francisco, CA 94102
18
   Attorneys for Respondent and Movant,
19 THE UNITED STATES OF AMERICA

20
                         UNITED STATES DISTRICT COURT FOR THE
21                         NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
22
     WILLIAM A. ZIETZKE,                     )   Case No. 4:19-cv-03761-HSG
23                                           )
                         Petitioner,         )   ORDER GRANTING STIPULATION TO
24                                           )   FURTHER EXTEND TIME FOR
25                       v.                  )   PETITIONER TO RESPOND TO
                                             )   GOVERNMENT’S MOTION FOR
26 UNITED STATES OF AMERICA,                 )   SUMMARY DENIAL OF PETITION TO
                                             )   QUASH AND FOR ENFORCEMENT OF
27                       Respondent.         )   INTERNAL REVENUE SERVICE
                                             )   SUMMONS AND TO MODIFY
28                                           )   BRIEFING SCHEDULE
     ORDER GRANTING STIPULATION TO EXTEND
     TIME FOR RESPONSE TO GOV’T MOTION FOR
     SUMMARY DENIAL OF PETITION, etc.
     Case No. 4:19-cv-03761-HSG
 1          Based upon the Stipulation to Further Extend Time for Petitioner to Respond to

 2 Government’s Motion for Summary Denial of Petition to Quash and for Enforcement of Internal

 3
     Revenue Service Summons and to Modify Briefing Schedule (“Stipulation”) filed by the parties
 4
     and for good cause shown, IT IS HEREBY ORDERED as follows:
 5
               1. The Stipulation is APPROVED.
 6
               2. Accordingly, the briefing schedule as to the Motion is MODIFIED, as follows:
 7

 8                 a. Zietzke’s Response in opposition to the Motion is due by October 18, 2019; and

 9                 b. The United States’ Reply to such Response is due by November 1, 2019.
10

11
            IT IS SO ORDERED.
12
            Dated this 15th day of October, 2019.
13

14

15                                       ___________________________________
                                         HAYWOOD S. GILLIAM, JR.
16                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATION TO EXTEND
     TIME FOR RESPONSE TO GOV’T MOTION FOR
     SUMMARY DENIAL OF PETITION, etc.
     Case No. 4:19-cv-03761-HSG
